The Chief Justice
delivered the opinion of the Court:
We are not aware of any principle upon which the bill in this case can be maintained. The effort is made to maintain it under Section 709 of the Revised Statutes relating to the *355District of Columbia, giving a sub-contractor the right to garnish or give notice to the owner of a building of his claim against his employer, and that he holds the owner responsible therefor; the section of the statute declaring that “the owner of the building shall be liable for the claim, but not to exceed the amount due from him to the employer at the time of notice, or subsequently, which may be recovered in an action!’ By this provision no lien is given upon the building upon which the work or materials may have been bestowed; but the remedy given is by action in personam against the owner of the building. And by the next succeeding section (710) of the statute, it is provided that- such recovery against the owner by a sub-contractor may be set off by the owner in an action brought against him by the person who otherwise would be entitled to recover the same under the contract. But what kind of action, whether at law or in equity? And to what extent can this remedy be applied? If the action contemplated by the statute be one at law, then the present proceeding would be improper. It is manifest, however, from the terms of the statute, that the claimant must be a sub-contractor immediately under the principal or original contractor for the work; and not a sub-contractor in the second or more remote degree. Otherwise, there would be no end or limit of such claims upon the owner.
But is it certain that these provisions of the Revised Statutes are still in force? That would seem to be very questionable. By the first section of the act of Congress of 1884, Ch. 143, approved July 2d, 1884, it is provided that every building erected or repaired by the owner in this District, and the lot of ground of the owner upon which the same is built, “ shall be subject to a lien in favor of the contractor, sub-contractor, material-man, journeyman and laborer, respectively, for the payment for work or materials contracted for or furnished for or about the erection of such building,” &c., upon complying with the provisions and requirements of the act. It is not pretended that the present proceeding has been taken under the provisions of this act of 1884, Ch. 143; and the *356question axdses, whether it is a fair and reasonable construction to hold that it was the intention of Congress to keep in existence and operation the two modes of proceeding by the sub-contractor — the one by garnishment and recovery infers onam against the owner, and the other by proceeding in rent agaixist the building and lot of ground? Whether it is-not more reasoxiable and consistent with justice to suppose that Congress intended that the latter mode of proceeding, being that most specific and beneficial, should be taken as a. substitute for the former mode of proceeding by way of garnishment? The act of 1884, Ch. 143, expressly declares that all statutes and parts of statutes incoxisistent with the provisions of that act, should be thereby repealed. The entire-consistency of the two modes of proceeding would be rather difficult to maintain.
But, assuming, without deciding, that the remedy provided by the Revised Statutes is still in. force, and co-exists-with that furnished by the act of 1884, still, we are of opinion that such former remedy does not apply in this case. This is an attempt by equitable garnishment to bind the money due the contractor Thomas, in the hands of the municipal coi'poration of this District. This, we think, cannot be done. If it could be done in this instance, it could be done in hundreds of other cases; and the consequences would be, that the-municipal government would constantly be liable to the obstruction axid embaxTassment hi the administration of municipal affairs, that such claims and resulting litigation would xiecessarily produce. In the absence of express legislation, making -the municipal corporation liable to such proceeding,, both reason and public policy forbid it.
It is true, the authorities upon this subject are not harmonious; and while some of the cases hold that funds in the hands of municipal corporations may be attached or ax-rested by garnishment, others -hold that such bodies should be exempt from garnishment only for certain classes or species of debts due by them. But the great weight of authority is decidedly against allowing any garnishment or attachment at all *357in the hands of municipal corporations. It is not supposed to be within the contemplation of the legislature, unless expressly provided, because of its great inconvenience and embarrassment, and therefore against public policy.
The doctrine and reasons of the exemption are nowhere better stated than by the late Mr. Justice Lawrence, of the Supreme Court of Illinois, in the case of Merwin v. City of Chicago, 45 Ill., 133. In that case the question of the liability of the municipal corporation of Chicago to garnishment was involved, and in delivering the opinion of the court, the learned justice, in discussing the question, said: “But, in our opinion, the city should not be subjected to this species of litigation, no matter whait may be the character of its indebtedness. If we hold it must answer in all these cases, and the exemption from liability be allowed to depend in each case upon the character of the indebtedness, we still leave it liable to a vast amount of litigation in which it has no interest, and obliged to spend the money of the people and the time of its ■officials in the management of matters wholly foreign to the ■object of its creation. A municipal corporation cannot be properly turned into an instrument or agency for the collection of private debts. It exists simply for the public welfare, and cannot be required to consume the time of its officers or the money in its treasury in defending suits, in order that one private individual may the better collect a demand due from ■another. A private 'Corporation must assume the same duties and liabilities as private individuals, since it is created for private purposes. But a municipal corporation is a part of the government. Its powers are held as a trust for the common good. It should be permitted to act only with reference to that object, and should not be subjected to duties, liabilities or expenditures merely to promote private interests or private convenience.”
The same doctrine has been laid down in the most unqualified terms in many other of the State courts. McDougal v. Supervisors, 4 Minn., 130; Erie v. Knapp, 29 Penn. St., 173 ; Wallace v. Lawyer, 54 Ind., 501; Switzer v. City of Welling*358ton, 40 Kans., 250; Dotterer v. Bowe, 84 Ga., 769; City of Baltimore v. Root, 8 Md., 95. And, as we understand, the same principle has been held and applied by the Supreme Court of this District, in the case of Manf. Co. v. Taylor, 3 MacA., 4.
It is urged, however, that there is a provision in the contract between the municipal corporation and Thomas, whereby the former reserved to itself the right to retain money in its hands until all material-men were fully paid. And it is contended that the appellants are entitled to the benefit of that provision, and that it is binding as between the appellants and the municipal corporation. But this reservation, according to its terms, was mere matter of discretion; and it certainly created no obligation in favor of material-men, not parties to the contract, that they could enforce as against the municipal government. There is nothing in this case that constitutes the municipal corporation a trustee for those who might deal with and trust the contractors of the city.
We think the learned justice below was right in dismissing the bill, and the order passed by him must therefore be affirmed, with costs.

Order dismissing bill affirmed, with costs to appellees.